1     BRIAN M. KRAMER (CA SBN 212107)
      BMKramer@mofo.com
2     JOHN R. LANHAM (CA SBN 289382)
      JLanham@mofo.com
3     CANDICE HEINZE (CA SBN 333546)
      CHeinze@mofo.com
4     MORRISON & FOERSTER LLP
      12531 High Bluff Drive, Suite 100
5     San Diego, California 92130-2040
      Telephone: 858.720.5100
6     Facsimile: 858.720.5125
7     Attorneys for Plaintiff
      DNA GENOTEK INC.
8
9
10                       UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
13    DNA GENOTEK INC., a Canadian        Case No. 21-cv-0516-DMS-LL
      Corporation,
14                                        FIRST AMENDED COMPLAINT
                        Plaintiff,        FOR PATENT INFRINGEMENT
15
              v.
16
      SPECTRUM SOLUTIONS L.L.C.,          JURY TRIAL DEMANDED
17    a Utah Limited Liability Company,
18                      Defendant.
19
20
21
22
23
24
25
26
27
28
                                                          Case No. 21-cv-0516-DMS-LL
                                                       FIRST AMENDED COMPLAINT
     sf- 4502174
1            Plaintiff DNA Genotek Inc. (“DNA Genotek”), by its attorneys, for its First
2    Amended Complaint, alleges as follows:
3            1.    This is an action for patent infringement arising under the patent laws
4    of the United States, Title 35, United States Code, involving United States Patent
5    No. 10,619,187 (“the ’187 patent”) (attached hereto as Exhibit A).
6                                             PARTIES
7            2.    Plaintiff DNA Genotek is a Canadian corporation with its principal
8    place of business in Kanata, Ontario. DNA Genotek is a wholly-owned subsidiary
9    of OraSure Technologies, Inc., a Delaware corporation with its principal place of
10   business in Bethlehem, Pennsylvania.
11           3.    Upon information and belief, Spectrum Solutions L.L.C. is a Utah
12   limited liability company with its principal place of business in Draper, Utah.
13   Upon information and belief, Spectrum DNA is a division of Spectrum Solutions
14   L.L.C. (collectively “Spectrum”). Spectrum Solutions L.L.C. was formerly known
15   as Spectrum Packaging, L.L.C. Spectrum sells saliva DNA collection devices.
16                                JURISDICTION AND VENUE
17           4.    This is an action for patent infringement arising under the patent laws
18   of the United States, Title 35, Section 1, et seq. of the United States Code. This
19   Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
20           5.    This Court has personal jurisdiction over Spectrum because it has
21   purposefully availed itself of the privileges and benefits of the laws of the State of
22   California. For example, infringing Spectrum products are being used by local
23   hospitals in this District as part of their COVID-19 testing procedures. Upon
24   information and belief, Spectrum, its agents, subsidiaries, employees, market
25   products in California and ship products to California that infringe the ’187 patent.
26           6.    In addition, this Court has personal jurisdiction over Spectrum because
27   on February 6, 2017, Spectrum entered into a Settlement and License Agreement
28   (“Settlement Agreement”) that resolved DNA Genotek’s previous patent
                                                                       Case No. 21-cv-0516-DMS-LL
                                                1
                                                                    FIRST AMENDED COMPLAINT
     sf- 4502174
1    infringement claims against Spectrum. By entering into the Settlement Agreement,
2    Spectrum consented that the U.S. District Court for the Southern District of
3    California shall have exclusive jurisdiction over all disputes or claims between
4    DNA Genotek and Spectrum arising out of or relating to the Settlement Agreement
5    or the breach thereof.
6            7.    Upon information and belief, Spectrum manufactures at least two
7    DNA saliva collection devices that infringe the ’187 patent. Infringing products
8    include Spectrum Model Nos. SDNA-1000 and SDNA-2000. The SDNA-2000 kit
9    has the same structural design as the SDNA-1000 kit, but, according to Spectrum, is
10   “reserved for DNA/viral RNA molecular diagnostic testing applications requiring a
11   saliva collection system qualified as a class II medical device holding FDA 510k
12   approval.” Upon information and belief, Defendant Spectrum makes, sells, offers
13   for sale, and imports DNA saliva collection devices that infringe the ’187 patent
14   (“the Spectrum Product”). Upon information and belief, Spectrum assembles and
15   sells DNA saliva collection devices that are shipped in interstate commerce,
16   including to California, and that infringe the ’187 patent.
17           8.    Venue is proper in this District under 28 U.S.C. §§ 1391(b), (c), and
18   1400(b).
19           9.    Although DNA Genotek and Spectrum have previously been involved
20   in litigation in this District, the previous action is not a related case to this action.
21                                   FACTUAL BACKGROUND
22           10.   DNA Genotek products are marketed worldwide and support
23   customers as they achieve breakthroughs in genomic research, in diagnostics
24   laboratories, in the pharmaceutical industry, in livestock and animal genomics, and
25   in personal genomics. DNA Genotek is a leading provider of products for
26   biological sample collection, including oral fluid sample collection and stabilization
27   solutions like the ones at issue in this case. DNA Genotek has revolutionized the
28   nucleic acid (DNA and RNA) collection market with products that provide
                                                                          Case No. 21-cv-0516-DMS-LL
                                                  2
                                                                       FIRST AMENDED COMPLAINT
     sf- 4502174
1    substantial advantages over traditional methods of biological sample collection.
2    DNA Genotek’s products incorporate proprietary technology that is protected by a
3    robust patent estate.
4            11.   Among its many inventions, DNA Genotek developed and patented its
5    proprietary saliva DNA collection kits (“DNA Genotek Saliva Collection
6    Products”). DNA Genotek sells the DNA Genotek Saliva Collection Products to
7    customers and distributors worldwide, including in this District. Throughout the
8    COVID-19 pandemic, DNA Genotek has been a leader in providing reliable saliva
9    collection devices for COVID-19 testing. For example, Time declared DNA
10   Genotek’s OMNIgene Oral saliva collection kit for COVID-19 samples to be
11   among Time’s Best Inventions of 2020. See https://time.com/collection/best-
12   inventions-2020/5911390/orasure-omnigene-oral/ (last visited Jan. 26, 2021).
13           12.   Spectrum has a history of infringing patents that protect DNA Genotek
14   Saliva Collection Products. DNA Genotek sued Spectrum for patent infringement
15   of U.S. Patent No. 8,221,381 B2 in the District of Delaware, DNA Genotek Inc. v.
16   Spectrum Solutions L.L.C. et al, Case. No. 15-cv-00661-SLR (D. Del. filed July 30,
17   2015). Later, DNA Genotek sued Spectrum for patent infringement of U.S. Patent
18   No. 9,207,164 B2 in this District, DNA Genotek Inc. v. Spectrum Solutions L.L.C.,
19   Case No. 16-cv-1544-JLS-NLS (S.D. Cal. filed June 20, 2016). DNA Genotek and
20   Spectrum entered into the February 6, 2017 Settlement Agreement to resolve DNA
21   Genotek’s outstanding claims against Spectrum arising out of Spectrum’s
22   marketing, manufacture, use, sale, and distribution of products that infringe DNA
23   Genotek’s patents.
24           13.   Several months after signing the Settlement Agreement, DNA Genotek
25   sued Spectrum in this District for breach of contract for Spectrum’s breach of the
26   Settlement Agreement, DNA Genotek Inc. v. Spectrum Solutions L.L.C., Case No.
27   17-cv-1650-L-RBB. The Settlement Agreement included licensing provisions that
28   required Spectrum to cease all sales of infringing Spectrum devices, except that for
                                                                     Case No. 21-cv-0516-DMS-LL
                                               3
                                                                  FIRST AMENDED COMPLAINT
     sf- 4502174
1    a limited period, Spectrum was allowed to wrap up business with five specific
2    customers. Spectrum breached the Settlement Agreement by offering infringing
3    devices for sale to customers other than the five permitted customers. The parties
4    settled the lawsuit when Spectrum provided an accounting of its unauthorized offers
5    for sale. DNA Genotek filed a motion to dismiss the lawsuit on April 25, 2018.
6    The Court granted the motion to dismiss the following day.
7            14.    DNA Genotek is the owner by assignment of all right, title, and
8    interest in and to the ’187 patent, which duly and legally issued to DNA Genotek,
9    as assignee of H. Chaim Birnboim, on April 14, 2020.
10           15.    Spectrum has been and is now infringing one or more claims of the
11   ’187 patent.
12           16.    Spectrum infringes the ’187 patent, either literally or under the
13   doctrine of equivalents, by making, using, offering for sale, selling and/or
14   importing the Spectrum Product.
15           17.    On information and belief, Spectrum has been aware of the ’187 patent
16   at least as early as April 14, 2020. Spectrum has been aware of the patent
17   application leading to the ’187 patent at least as early as April 8, 2020.
18           18.    Spectrum was aware of the ’187 patent when engaging in these
19   knowing and purposeful activities and was aware that the making, using, selling, or
20   offering for sale of the Spectrum Product or services incorporating the Spectrum
21   Product constituted an act of infringement of the ’187 patent.
22           19.    On its website, Spectrum claims to be the “manufacturer and supplier”
23   of the SDNA-1000 and SDNA-2000. Examples of products shipped to the
24   Southern District of California described on Spectrum’s website include this
25   device:
26
27
28
                                                                        Case No. 21-cv-0516-DMS-LL
                                                 4
                                                                     FIRST AMENDED COMPLAINT
     sf- 4502174
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                          Case No. 21-cv-0516-DMS-LL
                   5
                       FIRST AMENDED COMPLAINT
     sf- 4502174
1
2
3
4
5
6
7
8
9            20.   Spectrum includes nearly identical photographs of its device on its
10   website:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26           21.   Upon information and belief, apart from its sale of the Spectrum
27   Product to individuals throughout the country, including in California, Spectrum
28
                                                                      Case No. 21-cv-0516-DMS-LL
                                               6
                                                                   FIRST AMENDED COMPLAINT
     sf- 4502174
1    has shipped and offered for sale the Spectrum Product to persons and/or entities
2    who maintain business operations and headquarters in the Southern District of
3    California.
4            22.   Spectrum includes a step-by-step graphic on its website for how its
5    infringing device functions:
6
7
8
9
10
11
12
13
14
15
16
17
18           23.   Spectrum’s Product is configured such that when sealably closed, the

19   opening in the sealed cap causes the barrier to mechanically disestablish to release

20   the DNA stabilizing reagent from the cap of the kit into the saliva sample inside the

21   tube. A photograph of the sealing cap with the barrier dissembled is shown below:

22
23
24
25
26
27
28
                                                                     Case No. 21-cv-0516-DMS-LL
                                               7
                                                                  FIRST AMENDED COMPLAINT
     sf- 4502174
1                  COUNT I – INFRINGEMENT OF THE ’187 PATENT
2            24.   DNA Genotek restates and incorporates by reference paragraphs 1-23,
3    as if full set forth herein.
4            25.   Spectrum has been and is now infringing one or more claims of the
5    ’187 patent, either literally or by the doctrine of equivalents.
6            26.   The claims of the ’187 patent cover an invention related to the
7    preservation and extraction of nucleic acids from saliva. For example, claim 1
8    covers: “A device for receiving and preserving nucleic acid in a biological sample,
9    said device comprising: (a) one or more walls defining a containment vessel having
10   a top having an opening, and a closed bottom having a sample receiving area for
11   holding said biological sample, said opening for receiving a liquid sample and for
12   sealably receiving a sealing cap, said top having an opening for receiving a
13   biological sample from the mouth of a user and further comprising at least one
14   marking on said one or more walls which corresponds to a fluid volume in the
15   sample receiving area; (b) a reagent compartment having a barrier, said barrier
16   sealing and containing reagents in said reagent compartment and capable of
17   disestablishment to release said reagents into the sample receiving area; (c) reagents
18   in the reagent compartment for preserving nucleic acids potentially present in the
19   sample wherein said reagents comprise a denaturing agent, a chelator and a buffer
20   agent; and, (d) the sealing cap, whereby the device is configured such that, when
21   sealably closing said opening with said sealing cap, the barrier mechanically
22   disestablishes to release said reagents to form a mixture of reagents and said
23   biological sample wherein said buffering agent maintains a pH of said mixture
24   equal to or above 5.0 to preserve nucleic acids potentially present in the sample.”
25   (Ex. A at 19:34-59.)
26           27.   The preamble of claim 1 of the ‘187 patent recites a device for
27   receiving and preserving nucleic acid in a biological sample.
28
                                                                           Case No. 21-cv-0516-DMS-LL
                                                 8
                                                                        FIRST AMENDED COMPLAINT
     sf- 4502174
1            28.   The Spectrum Product is a device that receives a biological sample
2    containing nucleic acid and preserves the nucleic acid therein.
3            29.   To the extent the preamble to claim 1 is a claim limitation, the
4    Spectrum Product meets the preamble of claim 1 of the ‘187 patent.
5            30.   Limitation (a) of claim 1 of the ‘187 patent recites one or more walls
6    defining a containment vessel having a top having an opening, and a closed bottom
7    having a sample receiving area for holding said biological sample, said opening for
8    receiving a liquid sample and for sealably receiving a sealing cap, said top having
9    an opening for receiving a biological sample from the mouth of a user and further
10   comprising at least one marking on said one or more walls which corresponds to a
11   fluid volume in the sample receiving area.
12           31.   As depicted above and as described in Spectrum’s user instructions
13   and marketing materials, the Spectrum Product includes a tube with one continuous
14   wall, which is a containment vessel for collecting a saliva sample. The containment
15   vessel has a top with an opening for receiving a liquid sample and a closed “V”-
16   shaped bottom that holds the liquid sample. Spectrum instructs the user to deposit
17   saliva from his or her mouth into the collection tube through the opening on the top.
18   There is a black wavy line on the wall of the containment vessel, which depicts the
19   fill line for a user’s saliva in the sample receiving area. The opening sealably
20   receives a sealing cap when the cap is threaded closed onto the tube.
21           32.   The Spectrum Product meets limitation (a) of claim 1 of the ‘187
22   patent.
23           33.   Limitation (b) of claim 1 of the ‘187 patent recites a reagent
24   compartment having a barrier, said barrier sealing and containing reagents in said
25   reagent compartment and capable of disestablishment to release said reagents into
26   the sample receiving area.
27           34.   The cap of the Spectrum Product includes a reagent compartment,
28   which holds a stabilizing fluid reagent. This reagent compartment has a sleeve
                                                                       Case No. 21-cv-0516-DMS-LL
                                                9
                                                                    FIRST AMENDED COMPLAINT
     sf- 4502174
1    valve comprising a moveable (relative to the reagent compartment) inner post and
2    fixed (relative to the reagent compartment) outer ring. When the outer ring is
3    positioned at the top of the inner post, it occludes reagent sample, thereby providing
4    a barrier between the reagent and sample receiving area. The components of the
5    sleeve valve on the Spectrum Product seal and contain the stabilizing fluid reagent
6    in the cap compartment. This barrier is capable of disestablishment when the
7    sleeve valve’s inner post slides relative to the outer ring to reveal vents on the inner
8    post. This disestablishment releases the reagent from the cap, allowing the reagent
9    to empty into the sample receiving area of the collection tube.
10           35.   The Spectrum Product meets limitation (b) of claim 1 of the ‘187
11   patent.
12           36.   Limitation (c) of claim 1 of the ‘187 patent recites reagents in the
13   reagent compartment for preserving nucleic acids potentially present in the sample
14   wherein said reagents comprise a denaturing agent, a chelator and a buffer agent.
15           37.   The Spectrum Product has reagents in the reagent compartment, shown
16   by the stabilization fluid in the cap compartment. The reagent in the cap
17   compartment of the Spectrum Product is a DNA stabilizing solution to stabilize
18   DNA in the collected saliva sample. The reagent in the Spectrum Product includes
19   a denaturing agent, a chelator, and a buffer agent.
20           38.   The Spectrum Product meets limitation (c) of claim 1 of the ‘187
21   patent.
22           39.   Limitation (d) of claim 1 of the ‘187 patent recites the sealing cap,
23   whereby the device is configured such that, when sealably closing said opening
24   with said sealing cap, the barrier mechanically disestablishes to release said
25   reagents to form a mixture of reagents and said biological sample wherein said
26   buffering agent maintains a pH of said mixture equal to or above 5.0 to preserve
27   nucleic acids potentially present in the sample.
28
                                                                       Case No. 21-cv-0516-DMS-LL
                                                10
                                                                    FIRST AMENDED COMPLAINT
     sf- 4502174
1            40.   The cap compartment of the Spectrum Product contains the reagent
2    and is threaded closed onto the collection tube. When the sealing cap is threaded
3    closed onto the tube, the tube mechanically disestablishes the sleeve valve’s barrier
4    to release the DNA stabilizing reagent from the cap into the tube, thereby mixing
5    the reagent with the biological sample. The buffering agent in the Spectrum
6    Product maintains a pH of the mixture above 5.0 to preserve nucleic acids
7    potentially present in the sample.
8            41.   The Spectrum Product meets limitation (d) of claim 1 of the ‘187
9    patent.
10           42.   Spectrum’s infringing activities include making, using, offering for
11   sale, selling, and/or importing into the United States products that infringe one or
12   more claims of the ’187 patent.
13           43.   Spectrum’s infringing activities violate 35 U.S.C. § 271.
14           44.   As a result of Spectrum’s infringement of the ’187 patent, DNA
15   Genotek has been and will be damaged, and DNA Genotek is entitled to be
16   compensated for such damages pursuant to 35 U.S.C. § 284 in an amount to be
17   determined at trial, but in no event less than a reasonable royalty.
18           45.   Upon information and belief, Spectrum’s infringement of the ’187
19   patent will continue unless enjoined by this Court. As a result of Spectrum’s
20   infringement, DNA Genotek has suffered and will continue to suffer irreparable
21   harm for which there is no adequate remedy at law. Accordingly, DNA Genotek is
22   entitled to injunctive relief against such infringement.
23           46.   As a result of Spectrum’s infringement, DNA Genotek has suffered
24   and will continue to suffer significant damages.
25                                 PRAYER FOR RELIEF
26           WHEREFORE, DNA Genotek respectfully requests the following relief:
27           (a)   Entry of judgment that Spectrum has infringed the ’187 patent;
28
                                                                       Case No. 21-cv-0516-DMS-LL
                                               11
                                                                    FIRST AMENDED COMPLAINT
     sf- 4502174
1            (b)   Preliminary and permanent injunctive relief enjoining Spectrum, its
2    officers, agents, servants, employees, attorneys, and all other persons in active
3    concert or participation with them, from directly or indirectly infringing the ’187
4    patent;
5            (c)   An award of damages adequate to compensate DNA Genotek for
6    Spectrum’s infringement of the ’187 patent;
7            (d)   A declaration that this case is exceptional under 35 U.S.C. § 285,
8    and/or other applicable authority;
9            (e)   An award of DNA Genotek’s costs and attorneys’ fees incurred in
10   connection with this action, under 35 U.S.C. § 285, and other applicable authority;
11           (f)   An award of pre-judgment interest; and
12           (g)   Such other and further relief as this Court deems just and proper.
13                              DEMAND FOR JURY TRIAL
14
             DNA Genotek hereby demands trial by jury on all issues so triable.
15
16
17
18
      Dated: June 8, 2021                   MORRISON & FOERSTER LLP
19
20
                                            By: /s/ Brian M. Kramer
21                                              Brian M. Kramer
                                                BMKramer@mofo.com
22
                                                Attorney for Plaintiff
23                                              DNA GENOTEK INC.
24
25
26
27
28
                                                                      Case No. 21-cv-0516-DMS-LL
                                               12
                                                                   FIRST AMENDED COMPLAINT
     sf- 4502174
1                              CERTIFICATE OF SERVICE
2            I hereby certify that on June 8, 2021, a copy of the foregoing document was
3    filed electronically with the Clerk of the Court using the Court’s CM/ECF
4    electronic filing system, which will send an electronic copy of this filing to all
5    counsel of record. Counsel that have not yet entered an appearance have been
6    served via email, pursuant to the parties’ agreement regarding email service. Email
7    service has been effected on: Nicholas Zovko (Nicholas.Zovko@knobbe.com) and
8    LitSPCTM1L.004L@knobbe.com.
9
10                                           /s/ Brian M. Kramer
                                             Brian M. Kramer
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       Case No. 21-cv-0516-DMS-LL
                                                13
                                                                    FIRST AMENDED COMPLAINT
     sf- 4502174
